Citation Nr: 0010400	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-21 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased rating for prostate cancer, 
currently rated as 10 percent disabling.

2. Entitlement to an increased (compensable) rating for 
impotency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had active service from December 1959 to July 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), New 
Orleans, Louisiana.

The RO granted entitlement to service connection for prostate 
cancer by rating decision dated in October 1997, and assigned 
a 100 percent evaluation, effective from May 20, 1997.  This 
rating was reduced  to 10 percent effective, March 1, 1998, 
six months after completion of treatment.  The veteran 
disagreed with the rating.  Subsequently the RO granted 
entitlement to service connection for impotency, secondary to 
prostate cancer, by rating decision dated in September 1998, 
and assigned a noncompensable evaluation.  The effective date 
was from December 4, 1997, the date of claim.  The veteran 
also disagreed with this rating.  The RO continued to deny 
increased ratings for these disorders.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  

In addition, in view of the guidance of the Court in the case 
of Fenderson v. West, 12 Vet. App. 119 (1999), it is noted 
that the RO assigned the 10 percent rating for residuals of 
prostate cancer effective to six month's after completion of 
treatment for prostate cancer; and for impotency to December 
1997, the date of the original claim, based on a review of 
all the pertinent evidence on file. The RO had, based on that 
review, concluded that higher ratings were not in order. The 
Board notes therefore that the issues presented are whether 
current increased ratings are in order.  As the RO in the 
October 1997, and September 1998 rating decisions essentially 
concluded that the 10 percent rating effective six months 
after completion of treatment for prostate cancer; and, a 
noncompensable rating for impotency to the date of the 
original claim, are the appropriate current ratings, the 
issue of ratings for the entire time periods are for 
consideration.  As such, the Board can continue with its 
review without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1. The veteran underwent radiation treatment for prostate 
cancer in July/August 1997; since then he has not had any 
recurrence of the prostate cancer.

2. Service connection for residuals of prostate cancer 
secondary to exposure to herbicides was granted effective 
from May 20, 1997, the date of first diagnosis; and, for 
impotency to December 1997, the date of the original claim, 
based on a review of all the pertinent evidence on file.

3. The residuals of prostate cancer do not involve renal 
dysfunction, voiding dysfunction, or urinary tract 
infections, and do not require recurrent frequent 
hospitalizations (greater than twice a year), and, or 
continuous intensive management.

4. The veteran's service-connected impotency is not 
manifested by deformity of the penis, along with loss of 
erectile power.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
residuals of prostate cancer have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 
4.115, Diagnostic Codes (DC) 7527, 7528 (1999).

2. The criteria for a compensable rating for impotency are 
not met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.31, DC 7599-7522 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for 
increased ratings are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a); See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented claims which are not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claims.  Generally, an 
allegation that a service-connected disability has increased 
in severity is sufficient to establish well groundedness.  
See Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  Likewise, the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, such that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that increased ratings, greater 
than the current 10 percent rating for residuals of prostate 
cancer, or a compensable rating for impotency are warranted. 

Historically, the appellant was granted service connection 
for prostate cancer secondary to exposure to herbicides in 
Vietnam, in an October 1997 rating decision.
A 100 percent rating was assigned from May 20, 1997 which was 
during a period of active malignancy, and for six months 
following completion of treatment. The rating was reduced to 
10 percent disabling from March 1, 1998.  It has remained at 
that rating to the present time.

By a rating action in July 1998, entitlement to a special 
monthly compensation based on the loss of use of a creative 
organ was granted effective December 4, 1997.  In effect this 
was granted due to a diagnosis of impotency secondary to 
carcinoma of the prostate and radiation therapy.  It is also 
noted that the appellant is in receipt of special monthly 
compensation based on the loss of a creative organ, pursuant 
to the provisions of 38 U.S.C.A. § 1114(k).

By rating decision in September 1998, the RO granted service 
connection for impotency as secondary to the service 
connected prostate cancer with radiation therapy, a 
noncompensable rating was assigned effective to December 4, 
1997.   The noncompensable rating has remained in effect 
since that time.

The veteran's service-connected residuals of prostate cancer, 
is rated under the provisions of DC 7528-7527.  Under DC 
7528, malignant neoplasms of the genitourinary system; 

Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  If there has been no local 
recurrence or metastasis, the residuals shall be rated as a 
voiding dysfunction or renal dysfunction; or, under DC 7527, 
prostate gland injuries, infections, hypertrophy, 
postoperative residuals, as a voiding dysfunction or urinary 
tract infection, whichever is predominant. 38 C.F.R. § 
4.115b, DCs 7528, 7527.

In the instant case, a review of the medical evidence shows 
that from July 1997 through August 1997, the veteran 
underwent radiotherapy for treatment of adenocarcinoma of the 
prostate.  There has been no evidence of recurrence of the 
prostate cancer since treatment, nor has there been evidence 
of additional qualifying treatment to continue the 100 
percent rating.  A VA examination in February 1998 revealed 
no significant voiding problems; hematuria; incontinence; 
lethargy; weakness; anorexia; or weight loss.  He had good 
voiding stream with no dysuria; no history of urinary tract 
surgery; recurrent urinary infections; renal, colic, or 
bladder stones. There was no need for catheterization; 
dilatation; drainage procedures; diet therapy; or medication. 
He had been hospitalized for a prostate biopsy. The veteran's 
usual occupation and daily activities were not affected by 
the condition. 

Regarding loss of a creative organ, the examiner noted no 
trauma or surgery affecting the penis or testicles.  He noted 
local or systemic disease affecting sexual function probably 
secondary to radiation treatment. The veteran noted that he 
had good erections prior to and after therapy, although he 
was not currently having sexual intercourse. The 
effectiveness in allowing intercourse was judged not to be  
affected.  

As there has been no local recurrence or metastasis of cancer 
of the prostate, following the veteran's 1997 radiotherapy, 
his condition is to be rated as renal dysfunction, voiding 
obstruction, or urinary tract infection, whichever is 
predominant. 38 C.F.R. § 4.115b, Codes 7527, 7528. The 
criteria for rating these various types of genitourinary 
dysfunction's are set forth in 38 C.F.R. § 4.115a. In this 
regard, the Board notes that at the February 1998 VA 
examination, the veteran in essence, did not have any 
urologic complaints, or symptomatology.

The veteran's postoperative prostate condition does not 
involve renal (kidney) dysfunction, and thus the criteria for 
rating renal dysfunction under 38 C.F.R. § 4.115a need not be 
addressed.

Under 38 C.F.R. § 4.115a, there are various criteria for 
rating voiding dysfunction, depending on whether the 
condition involves urinary leakage, urinary frequency, or 
obstructed voiding. For voiding dysfunction-leakage, a 20 
percent rating will be assigned when the disability requires 
the veteran to wear absorbent materials which must be changed 
less than two times per day. The evidence shows the veteran 
does not have to wear absorbent materials, and he does not 
qualify for such rating. For voiding dysfunction-urinary 
frequency, a 10 percent rating will be assigned when the 
condition results in a daytime voiding interval between 2 and 
3 hours, or awakening to void 2 times per night. It has 
neither been alleged nor shown by the evidence that the 
veteran meets such criteria. For voiding dysfunction- 
obstructed voiding, a 0 percent rating is assigned when a 
condition involves obstructive symptomatology with or without 
stricture disease, requiring dilatation 1 or 2 times per 
year; and a 10 percent rating may be assigned when there is 
marked obstructive symptomatology with post void urine 
residuals greater than 150 cc, markedly diminished peak urine 
flow on uroflowmetry of less than 10 cc/sec, recurrent 
urinary tract infections secondary to obstruction, or 
stricture disease requiring periodic dilatation every 2 to 3 
months. The evidence on file shows none of the requirements 
for an increased rating under this category.

Under 38 C.F.R. § 4.115a, urinary tract infections are rated 
10 percent when they require long-term drug therapy, 1-2 
hospitalizations per year, and/or intermittent intensive 
management. The evidence shows the veteran's residuals of 
prostate cancer at this time does involve monitoring, and 
perhaps 1-2 hospitalizations per year, and/or intermittent 
intensive management. 

Regarding an increased compensable rating for impotency, this 
disorder is rated analogously to DC7522, penis, deformity, 
with loss of erectile power.  In rating a disability that is 
not listed in the Ratings Schedule, such as impotency, it is 
permissible to rate that disability under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous. 38 C.F.R. § 4.20.  Penile deformity, with loss of 
erectile power, because it frequently involves impotence, 
appears to be the disability listed in the Ratings Schedule 
that is most closely analogous to the service- connected 
disability caused by the radiotherapy for the veteran's 
prostate cancer. See Lendenmann v. Principi, 3 Vet.App. 345, 
350-51 (1992); Pernorio v. Derwinski, 2 Vet.App. 625, 629 
(1992).

DC 7522 provides for an assignment of a 20 percent evaluation 
based on the presence of penile deformity coupled with loss 
of erectile power. Where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, one	 will be assigned when the 
required residuals are not shown. 38 C.F.R. § 4.31 (1999).  

The Board has examined the evidence and concludes that a 20 
percent evaluation is not warranted for the veteran's 
service-connected impotency.  Current VA examination revealed 
no evidence of deformity of the penis.  It that regard, as 
pointed out above, disability ratings are to compensate for 
impairment of earning capacity.  It is not shown here that 
there is any such impairment.  There are no complaints of 
pain causing time missed from work, or other indicia that a 
compensable rating is warranted.  It is also noted that the 
appellant is being compensated for his impotency through the 
provisions awarding special monthly compensation for loss of 
use of a creative organ.

The Board has reviewed the entire evidence of record and 
finds that the 10 percent  rating assigned by the RO for 
residuals of prostate cancer, and the noncompensable rating 
assigned for impotency are the most disabling these disorders 
have been since the veteran filed his claims for service 
connection. Thus, the Board has concluded that staged ratings 
for these disorders are not warranted. Fenderson v. West, 12 
Vet. App. 119 (1999).

Based on the foregoing, the Board finds that the current 
ratings of 10 percent for residuals of prostate cancer, and a 
noncompensable rating for impotency are in keeping with the 
disability picture. As the preponderance of the evidence is 
against the veteran's claims, the benefit-of- the-doubt rule 
is inapplicable and the claims for increased ratings must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A rating in excess of 10 percent for residuals of prostate 
cancer is denied.

A compensable rating for impotency is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 
- 9 -


- 6 -


